DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 & 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the term “the third mounting assembly” lacks antecedent basis in the claim.  For examination purposes, the examiner is considering this phrase to mean “the first and second mounting assemblies”.  
Regarding claim 17, the term “the first, second and mounting assemblies” lacks antecedent basis in the claim.  For examination purposes, the examiner is considering this phrase to mean “the first and second mounting assemblies”.  
Claims 2-11 are indefinite due to dependence upon an indefinite base claim.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (20170013955) in view of Stahl (DE4321853) & Zhurong (20040187749).  
Regarding claim 12, Lin teach(es) the structure substantially as claimed, including a foldable frame (101) comprising first & second mounting assemblies (114) each comprising first & second mounting members (114), wherein the first mounting members (114) of the first and second mounting assemblies are pivotally coupled with each other (via 112) at proximal sides thereof (Fig. 11), and the second mounting members (114) of the first and second mounting assemblies are pivotally coupled with each other (via 112) at proximal sides thereof (Fig. 11); first & second leg assemblies (104) each comprising an upper member (180) and at least one leg (102), wherein the upper member is pivotally coupled with the first and second mounting members of the first or second mounting assembly at a distal side of the first or second mounting assembly (Fig. 11); the at least one leg has an upper end portion coupled with the upper member (Fig. 11); and support means (130) for each of the first & second leg assemblies.  Lin fail(s) to teach an intermediate member and first & second supporting assemblies each comprising first, second, & third supporting members.  
However, Stahl teaches support means (18, 30, 32) comprising an intermediate member (44) rotatably coupled with a middle portion of at least one leg (14); and a supporting assembly comprising a first supporting member (20) coupled with the intermediate member of the leg assembly; a controller (22) coupled with the first supporting member and selectively movable along the first supporting member; and a second supporting member (26) having a first end portion (at 24) coupled with the controller and a second end portion (28) attached to pivot means (28, 30).  It would have been obvious to one of ordinary skill in the art to substitute support means, as taught by Stahl, for each of the first & second support means of Lin, in order to selectively lock the leg assemblies in the extended position (as suggested by Stahl), and because such an outcome would have been a predictable result of such a substitution of one known support means for another.  Hence, Lin as modified would teach the first & second supporting assemblies respectively disposed substantially in planes defined by the first & second mounting assemblies when the first and second leg assemblies are folded (implied by Fig. 14 of Lin & Figs. 1-2 of Stahl).  

    PNG
    media_image1.png
    406
    534
    media_image1.png
    Greyscale

Additionally, Zhurong teaches pivot means (172a, 214) including end portions (A-B in Fig. 6 Annotated) of a second supporting member (172a, 174a) that are disposed at an interior side of a first (140a) or second (142a) mounting member of the first or second mounting assembly (140a-b, 142a-b) and pivotally coupled with the first or second mounting member of the first or second mounting assembly (par. 78).  It would have been obvious to one of ordinary skill in the art to substitute pivot means, as taught by Zhurong, for each of the pivot means of Lin as modified, in order to pivotally connect the supporting assemblies to the remainder of the frame.  Hence, Lin as modified would teach a second supporting member (A of Zhurong) having a first end portion coupled with the controller (22 of Stahl) and a second end portion disposed at an interior side of the first mounting member (114 of Lin) of the first or second mounting assembly (114 of Lin) and pivotally coupled (as in par. 78 of Zhurong) with the first mounting member of the first or second mounting assembly; and a third supporting member (B of Zhurong) having a first end portion coupled with the controller and a second end portion disposed at an interior side of the second mounting member (114 of Lin) of the first or second mounting assembly (114 of Lin) and pivotally coupled (as in par. 78 of Zhurong) with the second mounting member of the first or second mounting assembly.  
Regarding claim 13, Lin teaches a structure wherein the least one leg (102 of Lin) of the first or second leg assembly (104 of Lin) that comprises a first leg and a second leg (102 of Lin), and the intermediate member (44 of Stahl) of the first or second leg assembly has an end portion pivotally coupled with a middle portion of the first leg and another end portion pivotally coupled with a middle portion of the second leg (as in Fig. 3 of Stahl).  
Regarding claim 14, Lin first & second leg assemblies (104) each further comprising a base member (C in Fig. 11 Annotated), wherein when the foldable frame is unfolded and in use, the base member of each of the first & second leg assemblies abuts a ground (Fig. 10); and when the foldable frame is folded, the base members of the first & second leg assemblies are disposed between (Fig. 14) the first or second mounting member (114) of the first mounting assembly (114) and the first or second mounting member (114) of the second mounting assembly (114).  
Regarding claim 15, Lin teaches first mounting members (114) of the first and second mounting assemblies (114) that are pivotally coupled (par. 62) with each other by a first coupler (112), and the second mounting members (114) of the first and second mounting assemblies are pivotally coupled (par. 62) with each other by a second coupler (112).

    PNG
    media_image2.png
    325
    640
    media_image2.png
    Greyscale

Regarding claim 16, Lin teaches a third leg assembly (108), wherein an upper member (156) of the third leg assembly has end portions coupled (par. 62) with the first & second couplers (112).  
Regarding claim 17, Lin teaches first (104), second (104), & third (108) leg assemblies each comprising a base member (C-D) for abutting a ground when the first, second and mounting assemblies are in use (Fig. 10).
Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637